DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed on July 01, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on July 01, 2022 has been entered.
The amendment of claims 1, 2, 8, 12 and 13 is acknowledged.
The new claim 14 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata’620 (US 2005/0246620), and further in view of Fallon’834 (US 2014/0111834) and Baek’888 (US 2014/0320888) and Tsuji’850 (US 2013/0321850).
     With respect to claim 1, Ebata’620 teaches an information processing apparatus [regarding to the system shown in Fig.4] comprising:
     a processor [the system shown in Fig.4 is inherent disclosed with at least one processor to perform its functions] configured to:
     receive an execution command for a process [the client terminal (Fig.6, item 40) uses the application (Fig.6, item 41) to perform operation on a document (paragraphs 54 and 55)]; 
     classify the process corresponding to the execution command as any of categories prepared in advance based on an object to be processed in the process [as shown in Fig.7, the security policies are being configured to control the executions to be processed for the documents according to the classification of the documents. Therefore, a classifying unit is considered being disclosed to classify the process corresponding to the execution command as any of categories prepared in advance based on an object to be processed in the process]; and 
     execute the process in accordance with the received execution command (paragraphs 56 and 57).  
    Ebata’620 does not use a character string included in object is being used to identify the categories; compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process. 
     Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ebata’620 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     The combination of Ebata’620 and Fallon’834 does not teach compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process
    Baek’888 teaches that the confidential information in the document data is being detected and when the number of the detected confidential information is more than a predetermined reference value, the characters of the character string of the detected confidential information with a predetermined specific character is being masked or the document data is being prohibited to be printed (abstract and paragraphs 25 and 26).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620 and Fallon’834 according to the teaching of Baek’888 to detect number of time that the confidential information is appearing in the document data because this will allow the document with the confidential information to be processed more effectively.
    The combination of Ebata’620, Fallon’834 and Baek’888 does not teach compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process.
     Tsuji’850 teaches that the user PC receives the message regarding to a transmitted print job from an image forming apparatus when the said transmitted print job contains special character (Fig.13 and Fig.14).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 and Baek’888 according to the teaching of Tsuji’850 to transmit a message to a client terminal when a print job transmitted from the client terminal containing special characters identifying that the print job is being restricted to be printed because this will enhance the security of the print job.
     The combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 does not teach compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process.
     Since Ebata’620 teaches that the security policies are being configured to control the executions to be processed for the documents according to the classification of the documents (Fig.7), Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5) and Baek’888 teaches that the confidential information in the document data is being detected and when the number of the detected confidential information are more than a predetermined reference value, the characters of the character string of the detected confidential information with a predetermined specific character is being masked or the document data is being prohibited to be printed (abstract and paragraphs 25 and 26), and Tsuji’850 teaches that the user PC receives the message regarding to a transmitted print job from an image forming apparatus when the said transmitted print job contains special character (Fig.13 and Fig.14), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to detect the confidential information associated with each category in the document data and to transmit a message to the client terminal to indicate the transmitted document data is prohibit to be printed when the number of the detected confidential information associated with each category in the document data is more than a predetermined reference value (compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process) because this will allow the document with the confidential information to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 to detect the confidential information associated with each category in the document data and to transmit a message to the client terminal to indicate the transmitted document data is prohibit to be printed when the number of the detected confidential information associated with each category in the document data is more than a predetermined reference value (compile the number of executed processes for each category to obtain a compilation value; and recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value, wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process) because this will allow the document with the confidential information to be processed more effectively.
     With respect to claim 2, which further limits claim 1, Ebata’620 teaches that an wherein the processing is further configured to acquire term information for each of the categories, the term information containing a preset confirmed term and a preset candidate term, the confirmed term being used for confirming that execution of the process is inappropriate, the candidate term being used for determining that the execution of the process is possibly inappropriate (Fig.7 and paragraphs 55-57), 
     wherein the processor is configured to refer to the term information to classify the process to be executed by the executing unit as any of the categories (Fig.7 and paragraphs 55-57).  
     The combination of Ebata’620, Fallon’834, Baek’888 does not teach wherein the possible inappropriate is either appropriate nor inappropriate.
      Tsuji’850 teaches wherein the possible inappropriate is either appropriate nor inappropriate [the file is to be printed is being determined either appropriate nor inappropriate and the user has to make his/her decision (Fig.19)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 and Baek’888 according to the teaching of Tsuji’850 to transmit a message to a client terminal when a print job transmitted from the client terminal containing special characters identifying that the print job is being restricted to be printed because this will enhance the security of the print job.
     With respect to claim 3, which further limits claim 2, Ebata’620 teaches wherein the processor is further configured to confirm whether the execution of the process classified as any of the categories as a result of corresponding to the candidate term is appropriate or inappropriate (paragraphs 56-57).  
     With respect to claim 4, which further limits claim 3, Ebata’620 teaches wherein the processor is configured to confirm whether the execution of the process is appropriate or inappropriate in accordance with designation performed by a user (paragraphs 56-57). 
      With respect to claim 5, which further limits claim 2, the combination of Ebata’620, Baek’888, and Tsuji’850 does not teach wherein if the character string included in the object is included in the term information corresponding to a plurality of categories, the processor is configured to classify the process as any of the categories based on a priority level set for each category.  
     Fallon’834 teaches wherein if the character string included in the object is included in the term information corresponding to a plurality of categories, the processor is configured to classify the process as any of the categories based on a priority level set for each category (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Baek’888, and Tsuji’850 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     With respect to claim 6, which further limits claim 5, Ebata’620 does not teach if the character string included in the object - 26 -is included in the term information corresponding to categories with identical priority levels, the processor is configured to classify the process as any of the categories selected by a user.  
     Fallon’834 teaches if the character string included in the object - 26 -is included in the term information corresponding to categories with identical priority levels, the processor is configured to classify process as any of the categories selected by a user (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Baek’888 and Tsuji’850 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     With respect to claim 11, which further limits claim 1, the combination of Ebata’620, Fallon’834 and Tsuji’850 does not teaches a controller configure to control output of a complication result obtained by the processor.
    Baek’888 teaches that a controller configure to control output of a complication result obtained by the processor [the confidential information in the document data is being detected and when the number of the detected confidential information is more than a predetermined reference value, the characters of the character string of the detected confidential information with a predetermined specific character is being masked or the document data is being prohibited to be printed (abstract and paragraphs 25 and 26). Therefore, a controller is disclosed to configure to control output of the number of the detected confidential information (a complication result obtained by the processor)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 and Tsuji’850 according to the teaching of Baek’888 to detect number of time that the confidential information is appearing in the document data because this will allow the document with the confidential information to be processed more effectively.
     With respect to claim 12, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 12 claims how the information processing apparatus of claim 1 to execute to perform operation on the classified contents.  Claim 12 is obvious in view of the combination of Ebata’620, Fallon’834 and Baek’888 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
     With respect to claim 13, Ebata’620 teaches an information processing apparatus [regarding to the system shown in Fig.4] comprising: 
     receiving means for receiving an execution command for a process [the client terminal (Fig.6, item 40) uses the application (Fig.6, item 41) to perform operation on a document (paragraphs 54 and 55)]; 
     classifying means for classifying the process corresponding to the execution command as any of categories prepared in advance based on an object to be processed in the process [as shown in Fig.7, the security policies are being configured to control the executions to be processed for the documents according to the classification of the documents. Therefore, a classifying unit is considered being disclosed to classify the process corresponding to the execution command as any of categories prepared in advance based on an object to be processed in the process]; and  
     - 28 -executing means for executing the process in accordance with the execution command received by the receiving means (paragraphs 56 and 57).  
     Ebata’620 does not use a character string included in object is being used to identify the categories; compiling means for compiling the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process.
     Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ebata’620 according to the teaching of Fallon’834 to classify the documents into the categories according to the charter string included in the documents because this will allow the security of the documents to be identified more effectively.
     The combination of Ebata’620 and Fallon’834 does not teach compiling means for compiling the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process
    Baek’888 teaches that the confidential information in the document data is being detected and when the number of the detected confidential information is more than a predetermined reference value, the characters of the character string of the detected confidential information with a predetermined specific character is being masked or the document data is being prohibited to be printed (abstract and paragraphs 25 and 26).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620 and Fallon’834 according to the teaching of Baek’888 to detect number of time that the confidential information is appearing in the document data because this will allow the document with the confidential information to be processed more effectively.
    The combination of Ebata’620, Fallon’834 and Baek’888 does not teach compile the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process
     Tsuji’850 teaches that the user PC receives the message regarding to a transmitted print job from an image forming apparatus when the said transmitted print job contains special character (Fig.13 and Fig.14).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 and Baek’888 according to the teaching of Tsuji’850 to transmit a message to a client terminal when a print job transmitted from the client terminal containing special characters identifying that the print job is being restricted to be printed because this will enhance the security of the print job.
     The combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 does not teach compile the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process.
     Since Ebata’620 teaches that the security policies are being configured to control the executions to be processed for the documents according to the classification of the documents (Fig.7), Fallon’834 teaches using a character string included in object is being used to identify the categories (Fig.5) and Baek’888 teaches that the confidential information in the document data is being detected and when the number of the detected confidential information are more than a predetermined reference value, the characters of the character string of the detected confidential information with a predetermined specific character is being masked or the document data is being prohibited to be printed (abstract and paragraphs 25 and 26), and Tsuji’850 teaches that the user PC receives the message regarding to a transmitted print job from an image forming apparatus when the said transmitted print job contains special character (Fig.13 and Fig.14), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to detect the confidential information associated with each category in the document data and to transmit a message to the client terminal to indicate the transmitted document data is prohibited to be printed when the number of the detected confidential information associated with each category in the document data is more than a predetermined reference value (compile the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process) because this will allow the document with the confidential information to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 to detect the confidential information associated with each category in the document data and to transmit a message to the client terminal to indicate the transmitted document data is prohibited to be printed when the number of the detected confidential information associated with each category in the document data is more than a predetermined reference value (compile the number of executed processes for each category to obtain a compilation value; and recommending means recommend an execution of a predetermined process if the compilation value exceeds a predetermined threshold value; wherein the predetermined process comprises transmitting a warning message for limiting a future iteration of the process to a user who generates the execution command for the process) because this will allow the document with the confidential information to be processed more effectively.
     With respect to claim 14, which further limits claim 2, the combination of Ebata’620, Fallon’834, Baek’888 does not teach wherein, when the term information includes the preset candidate term, the processor is configured to display a screen for confirming whether or not it is appropriate to execute the process, and allow a manager to designate appropriateness or inappropriateness of the execution of the process via the screen.
     Tsuji’850 teaches wherein, when the term information includes the preset candidate term, the processor is configured to display a screen for confirming whether or not it is appropriate to execute the process, and allow a manager to designate appropriateness or inappropriateness of the execution of the process via the screen [the file is to be printed is being determined either appropriate nor inappropriate and the user has to make his/her decision (Fig.19)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 and Baek’888 according to the teaching of Tsuji’850 to transmit a message to a client terminal when a print job transmitted from the client terminal containing special characters identifying that the print job
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ebata’620 (US 2005/0246620), Fallon’834 (US 2014/0111834), Baek’888 (US 2014/0320888), Tsuji’850 (US 2013/0321850) and further in view of Kawase’352 (US 2006/0222352).
     With respect to claim 8, which further limits claim 7, the combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 not teach wherein the processor is configured to compile the number of executed processes for each category and for each user who has commanded execution of a process.  
     Kawase’352 teaches the original image data is being configured with the maximum number of access for a user and number of access is being recorded after the number of time that the user has accessed to the original image data (paragraph 182-184).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 , Baek’888 and Tsuji’850 according to the teaching of Kawase’352 to track the number of time that the user has accessed to each category of the file and to restrict the user to access to each category of the file when the number of time that the user has accessed to each category of the file more than the allowable number of time (wherein the processor is configured to compile the number of executed processes for each category and for each user who has commanded execution of a process) because this will allow enhance the security of the said file.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ebata’620 (US 2005/0246620), Fallon’834 (US 2014/0111834), Baek’888 (US 2014/0320888), Tsuji’850 (US 2013/0321850) and further in view of Beyel’540 (US 2018/0260540)
     With respect to claim 10, which further limits claim 1, the combination of Ebata’620, Fallon’834, Baek’888 and Tsuji’850 does not teach wherein the predetermined process is installation of a - 27 -specific program.  
     Beyel’540 teaches wherein the predetermined process is installation of a - 27 -specific program [a software is being restrict to be installed for a number of times and a number of computers (paragraph 1)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ebata’620, Fallon’834 , Baek’888 and Tsuji’850 according to the teaching of Beyel’540 to restrict the number of times which a software can be installed because this is will allow the software to be managed more effectively.  
Cited Art
     The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Saito’008 (US 2017/0039008) discloses a printing apparatus includes a printing unit configured to perform printing with a decolorable material, a communication unit configured to receive print data and security setting data for the print data from an external device, and a control unit configured to determine a security level of the print data based on the security setting data received by the communication unit and control the printing unit to print or not print the print data based on the security level.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674